Citation Nr: 1738220	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-31 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Remand is necessary for all claims because the evidence suggests that the Veteran's service treatment records (STRs) may be incomplete.  For the Veteran's low back claim, September 1969 STRs document the Veteran seeking treating for low back pain after sustaining a reported injury in Vietnam.  On examination, he had a tender lumbosacral spine with pain on flexion of the back.  The treating physician reached an impression of back pain from an old injury and ordered X-rays of the lumbosacral spine.  However, the STRs currently associated with the electronic record do not document any X-ray reports of the lumbar spine.  This was also noted by the VA examiner who conducted a back examination in October 2009.  For the Veteran's claimed Hepatitis C, the Veteran contends he has Hepatitis C as a result of a blood transfusion after an in-service appendectomy.  There is no documented evidence of the blood transfusion in the STRs, a fact also documented by a VA examiner in October 2009.  However, the Veteran underwent an appendectomy in 1969.  The possibility that these records exist leads the Board to remand the claims because their existence would be very relevant to the instant appeals.  Though this aspect of the remand is more relevant to the low back and Hepatitis C claims, a remand for complete STRs also implicates the Veteran's claims of entitlement to service connection for a neck disorder and hypertension.  Thus, they are being remanded, too. 

Next, regarding the Veteran's claim for service connection for hypertension, remand is required for a medical opinion that addresses the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010, that concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Institute of Medicine of the National Academies, Veterans and Agent Orange: Update 2010 694 (2011), available at http://www.iom.edu/reports/2011/Veterans-and-agent-orange-update-2010.aspx; see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924 (Aug. 10, 2012) (noting that NAS in 2006 and 2008 previously elevated hypertension to "Limited or Suggestive Evidence" category).  The Veteran served on active duty in the Republic of Vietnam, and is presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116 (f) (West 2014); 38 C.F.R. § 3.307 (2016).

Finally, the Board finds that the claim of entitlement to TDIU is inextricably intertwined with the issues being remand and that a Board decision on this claim at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to ensure that all available STRs are associated with the record, to include: 

(a) any report of X-ray imaging conducted pursuant to a September 1969 order for lumbosacral complaints, and 

(b) any reports of hospitalization or post-surgical notes pertaining to the Veteran's 1969 appendectomy, with particular attention directed toward the Veteran's contentions that he underwent a blood transfusion at that time.  

2.  With any necessary identification of sources by the Veteran, contact the appropriate VA medical facilities and obtain and associate with the claims file all outstanding records of treatment.

3.  Provide the claims file to an appropriate examiner to determine the etiology of his hypertension. If the examiner finds that a physical examination is needed to respond to the below inquiries, such examination should be scheduled. An explanation for all opinions expressed must be provided. 

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is due to Agent Orange exposure during service.  The examiner must address The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 discussed in the Federal Register.

4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



